

105 HR 3589 IH: Eliminate the Commission to Nowhere Act of 2013
U.S. House of Representatives
2013-11-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I113th CONGRESS1st SessionH. R. 3589IN THE HOUSE OF REPRESENTATIVESNovember 21, 2013Mr. Chabot introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo terminate the Denali Commission, and for other purposes.1.Short titleThis Act may be cited as the Eliminate the Commission to Nowhere Act of 2013.2.Termination of Denali Commission(a)TerminationThe Denali Commission is terminated.(b)TransfersThe authority of any Federal department or agency to transfer funds to the Denali Commission shall cease to be effective.(c)Repeals(1)The Denali Commission Act of 1998 (42 U.S.C. 3121 note) is repealed.(2)Section 329(b) of division A of Public Law 105–277 (112 Stat. 2681–470(b)) is repealed.(d)Conclusion of businessThe Secretary of Commerce shall take such actions as may be necessary and appropriate to conclude the outstanding affairs of the Denali Commission, including dispositions of personnel, assets, and obligations.(e)Limitation on statutory constructionThis section may not be construed to prevent the expenditure of any funds received before the effective date of this Act. Such funds shall be subject to the laws and regulations that would have applied to the funds if this section had not been enacted.3.Effective dateThis Act shall take effect on the first day of the first fiscal year beginning after the date of enactment of this Act.